Citation Nr: 1507769	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  09-22 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left carpal tunnel syndrome. 

2.  Entitlement to a disability rating in excess of 10 percent for right carpal tunnel syndrome. 

3.  Entitlement to a compensable rating for status post tonsillectomy.

4.  Entitlement to a compensable rating for ovarian cyst disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to March 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2010.  A transcript of the hearing is associated with the claims files. 

When the case was before the Board in January 2014, the claims for compensable ratings for left ovarian cyst and status post tonsillectomy disabilities were remanded for further development.  At that time the Board also determined that the Veteran's left and right carpal tunnel syndrome warranted 10 percent ratings, but not higher.  The Veteran appealed the Board's denial of ratings in excess of 10 percent for the bilateral carpal tunnel syndrome to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court granted a joint motion of the parties and remanded the issues to the Board for action consistent with the terms of the joint motion.

The record before the Board consists of the Veteran's paper claims files and an electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to a compensable rating for ovarian cysts is decided herein; the remaining issues are addressed in the REMAND that follows the decision below.  


FINDING OF FACT

The ovarian cyst disability does not result in symptoms requiring continuous treatment or the approximation thereof.  


CONCLUSION OF LAW

The criteria for a compensable rating for ovarian cyst disability have not been met.
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.116, Diagnostic Code 7615 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the appellant participated in the pre-separation program and was provided all required notice in connection with that program and prior to the initial adjudication of the claim.  The record also reflects that all available and relevant post-service medical evidence identified by the Veteran has been obtained.  Neither the Veteran nor her representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  The Veteran has been afforded appropriate VA examinations to determine the severity of her ovarian cyst disability, most recently in 2011.  The examination records contain all findings necessary to rate the disability, and the Veteran has not asserted, and the evidence of record does not show, that the disability has increased significantly in severity since the 2011 examination.  

Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In this regard, the Board notes that although the February 2011 pelvic ultrasound report is not of record, the record does include records documenting the results of the pelvic ultrasound.  There is no evidence that the reported ultrasound results are not accurate.  Thus, the Board finds a remand is not needed to obtain the actual February 2011 report.  

Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's ovarian cyst disability is rated under Diagnostic Code 7615, which provides the rating criteria for ovary, disease, injury, or adhesions of.  See 38 C.F.R. § 4.116.  Disabilities rated under Diagnostic Code 7615 are rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (Formula).  The Formula provides a noncompensable rating for symptoms that do not require continuous treatment, a 10 percent rating for symptoms that require continuous treatment, and a 30 percent rating for symptoms not controlled by continuous treatment.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

A September 2007 ultrasound showed a simple 1.7 centimeter left ovarian cyst with trace-free pelvic fluid.  An October 2007 VA examination record reveals the Veteran's negative history of pelvic or abdominal pain.  The Veteran reported a history of ovarian cyst.  The record indicates that the ovarian cyst had no significant effect on occupation and no effect on usual daily activities.   

At the June 2010 hearing the Veteran testified that she had intermittent pain and swelling in the area of the ovarian cyst.  She reported that the symptoms occur for approximately two days each month.  

A December 2010 VA examination record reveals the Veteran's history of an ovarian cyst, which had been "seen on X-ray."  She denied any procedure performed related to the ovarian cysts.  She indicated that medical professionals had mentioned birth control pills in the past to help with the issue, but she had never started them.  The examiner diagnosed ovarian cyst.  The Veteran reported that when she was working, she would miss work because of this issue during her menstrual cycle.  She reported now that she was a student, she would "curl up on the couch" when the pain occurred.  

A March 2011 VA gynecological record reports that a recent ultrasound revealed an 11 millimeter right paraovarian cyst and follicles on the left.  The Veteran reported regular cycles without pain or heavy bleeding.  After examination, the Veteran was diagnosed with ovulatory pain.  

An April 2012 VA medical opinion from a physician indicates that a February 2011 ultrasound showed an approximately 9.8 x 11-millimeter small para-ovarian cyst and unremarkable left ovary, only showing a dominant follicle.  The physician reported that a normal follicle can be up to two centimeters in size and that it was likely that the previously noted "para-ovarian cyst" may have been a small follicle rather than an ovarian cyst.  Regardless, the physician found it was not "significant" and would not cause any significant complaint or symptomatology.  In sum, the physician opined that the ovarian cyst disability was not significant and would not cause severe symptoms.  An April 2012 VA medical opinion from a nurse practitioner indicates that the February 2011 sonogram showed a follicle measuring 1.3 x 1.9 x 1.9 centimeters.  The nurse practitioner indicated that the follicle was "with fluid, consistent with a left ovarian cyst which would be described as moderate."  The nurse practitioner added that the right ovarian cyst was mild.  

An April 2012 VA gynecological record reveals the Veteran's history of complaints including excessive hair growth.  The Veteran reported regular menstrual cycles.  After examination, the Veteran was diagnosed with pelvic pain.  The record notes that the Veteran had a right ovarian cyst and that polycystic ovary syndrome had to be ruled out.  The record notes that a pelvic ultrasound was ordered.  June 2012 VA treatment records indicate that the ultrasound was ordered for a polycystic ovarian syndrome evaluation and to rule out a right ovarian cyst.  The record reveals the Veteran's history that the pain and bleeding had improved.  The record further reveals that the Veteran was not going to undergo an ultrasound at that time because she wanted to wait.  

After consideration of the evidence, the Board finds a compensable rating is not warranted at any time for the ovarian cyst disability.  Although the evidence demonstrates the existence of ovarian cyst, the record documents that the ovarian cyst does not require continuous treatment.  The postservice medical records do not reveal any clinical treatment for ovarian cysts per se.  Furthermore, there is no evidence that the symptoms which the Veteran attributes to ovarian cysts require continuous medication or treatment, to include chronic or near-chronic use of over-the-counter pain reliever.  In this regard, the Board notes that the record does not even suggest the need for medication or treatment on a monthly basis, contemporaneous with the reported symptoms.  

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the evidence shows that the disability is not manifested by more than occasional pain that does not require treatment.  These symptoms are less than those required for a compensable rating under the applicable criteria.  The schedule does authorize compensable ratings for a greater degree of impairment.  In addition, symptoms that are not sufficient to require continuous medication are generally contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be to a compensable degree.  Therefore, the Board has determined that referral of this claim for extra-schedular consideration is not warranted.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

A compensable rating for left ovarian cyst disability is denied.  


REMAND

Current VA examinations should be conducted to determine the degree of severity of the carpal tunnel syndrome and status-post tonsillectomy due to the age of the necessary medical findings of record and deficiencies in the record of the 2014 examination to determine the impairment associated with the status-post tonsillectomy.  The examination record does not provide the findings necessary to rate the disability:  the examiner failed to report whether the Veteran has any symptoms associated with the status-post tonsillectomy, to include whether there is objective evidence of hoarseness or other speech impairment or inflammation and did not explain what symptoms, if any, are associated with the nasopharyngeal regurgitation/velopalatal insufficiency.  

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining to post-service treatment or evaluation of the service-connected carpal tunnel syndrome and status-post tonsillectomy.

2.  Then, afford the Veteran a VA examination by an appropriate medical professional to determine the current nature and severity of the service-connected bilateral carpal tunnel syndrome.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes to include an assessment of the effects of the disability on the Veteran's ability to function in an occupational setting.  The examiner must provide an assessment as to the severity of the impairment associated with each carpal tunnel syndrome (i.e. whether it is mild, moderate, or severe).  The rationale for all opinions expressed must be provided.  

3.  Also, afford the Veteran a VA examination by an appropriate medical professional to determine the current nature and severity of the service-connected status-post tonsillectomy.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes to include an assessment of the effects of the disability on the Veteran's ability to function in an occupational setting.  The examiner is requested to address whether there is any hoarseness, inflammation, or speech or swallowing impairment.  The rationale for all opinions expressed must be provided.  

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


